       Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

 LITTLE ROCK SCHOOL DISTRICT,                                     PLAINTIFFS
 et al.

 v.                         No. 4:82-cv-866-DPM

 NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
 et al.

 LORENE JOSHUA, et al.                                        INTERVENORS

      BRIEF OF LAW IN SUPPORT OF MOTION FOR UNITARY STATUS

       Jacksonville/North Pulaski School District (JNPSD), through its attorneys

Scott P. Richardson, states as follows for its Brief of Law in Support of Motion for

Unitary Status in Staffing, Academics, Facilities, and Monitoring:

       Much writing has already been done regarding the unitary status of JNPSD

and PCSSD. JNPSD incorporates by reference it’s Notice of Unitary Status and Brief

in Support filed nearly a year ago. DE ## 5534, 5535. JNPSD also agrees with and

incorporates by reference PCSSD’s Motion for Unitary Status and Brief in Support

as applicable. DE ## 5621, 5622. In particular, JNPSD agrees with PCSSD’s

discussion of the applicable legal standards (DE # 5622 p. 6-10), the proper allocation

of the burden of proof in this case (DE # 5622 p. 10), and the limited role of “the

achievement gap” in this case (DE # 5622, p. 14-20) without limitation, JNPSD

assumes the argument in these sections as background to this Motion and Brief.

       1.    Request for Relief Under Rule 60(b)(5)

       JNPSD requests that it be declared unitary and released from Plan 2000 and

court supervision in the remaining areas: academics, student discipline, and staffing.


                                          1
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 2 of 10



JNPSD further requests that it be released from Plan 2000’s monitoring provisions.

JNPSD acknowledges that its facilities remain in the status established by the

Court’s September 25, 2018, Order. DE # 5445. In the unlikely event that the Court

declines to release JNPSD in these remaining areas, JNPSD requests that its

obligations be modified to directly address whatever remaining constitutional

violations the Court finds and to address changed circumstances as demonstrated in

the proof at trial rather than continue Plan 2000.

      Federal Rule of Civil Procedure 60 provides as follows:

      On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the
      following reasons:

      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or

      (6) any other reason that justifies relief.

Fed. R. Civ. Pro. 60(b). JNPSD asserts that (a) it has satisfied the terms of Plan 2000,

(b) that applying Plan 2000 prospectively is no longer equitable, and (c) that many

other reasons justify relieving JNPSD from Plan 2000, primarily, that there is no

evidence of any intentional discrimination in the provision of education to black

scholars in JNPSD; that is, whatever prior violation of the constitution justified

continuing court supervision no longer exists in JNPSD.

      Rule 60 requires that courts evaluating release of a long-standing, institutional

reform decree must apply “a flexible standard that seeks to return control to state

and local officials as soon as a violation of federal law has been remedied.” Horne v.

Flores, 557 U.S. 433, 450-51, 129 S.Ct. 2579, 2595 (2009) (internal quotations


                                           2
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 3 of 10



omitted).

      A motion based on plan compliance (that is, that the terms of the judgement

have been satisfied) require a reviewing court to examine whether the District has

substantially complied with the obligations in its desegregation plan. LRSD, 664 F.3d

738, 744-745 (8th Cir. 2011). When weighing whether a District should be released

from a consent decree on the ground of “inequity of continued oversight, a court must

determine not only whether changed circumstances exist, but also whether the

‘objective’ of the decree—that is, whether compliance with federal law—has been

attained.” Jackson v. Los Lunas Community Program, 880 F.3d 1176, 1201 (10th Cir.

2018). In other words, if JNPSD is operating “in compliance with federal law”—here

the 14th Amendment’s equal protection clause—it must be released from Plan 2000

whether that was achieved through compliance with Plan 2000 or for other reasons.

Id. at 1202.

      Whether the motion is based on a consent decree or a judicial decree without

input from the parties, it is still a court decree and the standard for release is the

same. Jackson, 880 F.3d 1176, 1201-04. JNPSD is not aware of any authority for the

proposition that a federal court may retain control over a school district that is

operating in conformance with the Constitution. 1




      1      We are aware of the history in this case of enforcing consent decrees as
“contracts” without regard to whether they flow from or maintain a real connection
to a pre-existing violation of the Constitution. In those prior proceedings, however,
no one has challenged the practice as JNPSD and PCSSD do now.


                                          3
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 4 of 10



      2.     Background       of   PCSSD’s      Desegregation      Obligations     in

Academics and Discipline

      During discovery in this case PCSSD’s counsel located and shared with the

parties’ documents from the original Zinnamon case. Those documents demonstrate

clearly that there has never been a finding of any violation of the 14th Amendment in

the areas of academics or discipline. Quite the opposite. The original Zinnamon

Complaint filed on August 7, 1968, was never amended, it is the sole operative

complaint in this case against PCSSD. Ex. D, Complaint. It contained no allegations

regarding discrimination in administration of student discipline. As for academics, it

alleged only that “[s]everal high schools operated by defendants for Negro pupils are

not accredited by the N[orth] C[entral] A[ssociation] of Secondary Schools and

Colleges, while all of the white high schools are accredited by the North Central

Association.” Ex. D, p. 3-4. PCSSD’s August 27, 1968, Answer asserted the following:

      “one or two schools which are located in areas where the residents are
      predominately negro are attended mostly by negro students and that
      these schools are not fully accredited by the North Central Association
      of Secondary Schools. However, the defendants are now in the process
      of bringing these schools up to requirements for accreditation. There are
      no all-white schools within the District which are accredited.

Ex. E, Answer para. VII. Judge J. Smith Henley presided over the trial of this

complaint and found: “that the District is to be commended for having made sincere

and realistic efforts to meet its constitutional obligation in the field of school

desegregation.” Ex. F, Order p. 5-6. He described PCSSD’s efforts at desegregation

as producing “substantial progress.” Id. Not once did he find any violation of the

Constitution in the area of academics.



                                          4
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 5 of 10



      The only time student discipline was brought up in the case was on a Petition

filed November 28, 1973. This related to the expulsion of a student from Jacksonville

High School a month before. The next day, November 29, 1973, Judge Henley entered

an order “On motion of the plaintiff” dismissing the Petition without prejudice. It was

never refiled. The record does not reveal why the Petition was dismissed. But clearly

there was never a finding of a constitutional violation by PCSSD in student discipline.

      It is a “bedrock principle that ‘federal-court decrees exceed appropriate limits

if they are aimed at eliminating a condition that does not violate the Constitution or

does not flow from such a violation.’” Jenkins, 515 U.S. 70, 97-98, 115 S.Ct. 2038, 2054

(1995). “The vestiges of segregation that are the concern of the law in a school case

may be subtle and intangible but nonetheless they must be so real that they have a

causal link to the de jure violation being remedied.” Id. at 97.

      Not once in the fifty-two-year history of this case has there been a finding of

any constitutional violation in PCSSD (or JNPSD) in the areas of academics or

student discipline. In JNPSD’s Brief in Support of its Notice of Unitary Status it

noted that the constitutional violation in academics and discipline had been “lost in

the mists of time.” It is now clear that it was never lost. It never existed. This

indisputable legal fact bears a legal consequence: that portion of Plan 2000 that

springs from something other than a violation of the federal constitution must be

dismissed.




                                           5
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 6 of 10



      3.     Other    Potential    Causes     of   The   Achievement       Gap       and

Differences in Discipline Rates

      During PCSSD’s case the Intervenors made much of the difference in

performance on the State’s ACT Aspire test between black and white (or non-black)

students (i.e. the achievement gap) and the difference in discipline rates (suspensions

and expulsions) between black and white (or non-black) students. It was as if

discrimination could be the only possible explanation for the differences. Not so.

      There are potentially numerous factors external to the school systems that

could cause gaps in student achievement. Hampton v. Jefferson County Bd. of Educ.,

102 F.Supp.2d 358, 366-367 (W.D. Kent. 2000)(noting that “[m]ost federal courts

looking at the achievement gap issue have declined to even consider it as a vestige”

of past segregation). Disproportionate rates of poverty being chief among the

potential causes. Wessmann v. Gittens, 160 F.3d 790, 803-804 (1st Cir. 1998); U.S. v.

City of Yonkers, 197 F.3d 41, 54-55 (2nd Cir. 1999) (noting numerous factors that

potentially affect achievement gap); Coalition to Save our Children v. State Bd. of

Educ. of State of Del., 90 F.3d 752 (3rd Cir. 1996); Belk v. Charlotte-Mecklenburg Bd.

of Educ., 269 F.3d 305, 330-332 (4th Cir. 2001); Cavalier ex rel. Cavalier v. Caddo

Parish Sch. Bd., 403 F.3d 246, 258 fn. 14 (5th Cir. 2005); People Who Care v. Rockford

Bd. of Educ., 111 F.3d 528, 537-538 (7th Cir. 1997); Missouri v. Jenkins, 515 U.S. 70,

118-119 (1995)(J. Thomas, concurring); Berry v. Sch. Dist. of City of Benton Harbor,

195 F.Supp.2d 971, 980 (W.D. Mich. 2002)(crediting testimony that the “black-white

achievement gap exists in every school district in the United States, including those




                                          6
      Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 7 of 10



never found to have operated a segregated system”). Indeed, academic studies have

long recognized the significant impact that poverty has on student achievement and

that poverty disproportionately affects black students. Armor, David J., Forced

Justice (1995). Other risk factors affect students’ academic performance including

parent IQ, parent educational attainment, family structure, and parental instruction

or cognitive stimulation. Armor, David J., Maximizing Intelligence p. 6 (2005). The

effects of these factors on academic achievement differences have been documented

in Pulaski County in this case. DE # 4704-4 Achievement Trends and Gaps in Pulaski

County School Districts. Indeed, desegregation is not generally associated with

improved academic achievement for black students. Armor, David J., Forced Justice

p. 98-99 (1995)(“To the extent that black achievement has improved since 1970, the

improved socioeconomic condition of the black family and federal compensatory

programs appear to be considerably more important contributors than school

desegregation.”). David J. Armor, Desegregation and Academic Achievement, in

School Desegregation in the 21st Century, p. 147-187 (C.H. Rossell, D.J. Armor, & H.

Walberg eds, 2002). There is simply no basis in research or in law for concluding that

any level of the achievement gap correlates to inequality in educational opportunity

or compliance with a given desegregation plan. See LRSD 2002, 237 F.Supp.2d 988,

1036-1040 (E.D. Ark. 2002).

      The same analysis regarding any academic achievement gap applies to alleged

disparities in student discipline rates. Hampton, 102 F.Supp.2d at 366 fn. 12; LRSD

2002, 237 F.Supp.2d at 1054-1055; see also Charles M. Achilles, Racial Disparities in




                                          7
         Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 8 of 10



School Discipline, School Desegregation in the 21st Century, p. 235-266 (C.H. Rossell,

D.J. Armor, & H. Walberg eds, 2002).

         4.    JNPSD is Unitary in Student Discipline

         JNPSD’s explanation of its unitary status in its Brief in Support of Notice of

Unitary Status remains. DE ## 5535 p. 8-13. Discovery has not changed any of the

assertions, except to bolster JNPSD’s assertion of unitary status. JNPSD should be

released from section F of Plan 2000 because it has substantially complied with

section F (i.e. the judgment has been satisfied), because applying it prospectively is

no longer equitable, and because other reasons justify relief. Fed. R. Civ. P. 60(b)(5)

& (6).

         5.    JNPSD is Unitary in Academics

         Again, JNPSD’s explanation of its unitary status in its Brief in Support of

Notice of Unitary Status remains. DE ## 5535 p. 14-19. JNPSD should be released

from section M of Plan 2000 because it has substantially complied with section M (i.e.

the judgment has been satisfied), because applying it prospectively is no longer

equitable, and because other reasons justify relief. Fed. R. Civ. P. 60(b)(5) & (6).

         6.    JNPSD Has Complied with the Remaining Staffing Portion of

Plan 2000

         It is not clear from what constitutional violation this obligation flows. Even so,

JNPSD has enhanced its efforts to provide these incentives, its advertising for the

incentives, and recruitment efforts. JNPSD should be declared unitary in this

remaining area as well.




                                             8
       Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 9 of 10



       7.     Monitoring

       As noted in Ms. Powell’s report and JNPSD’s Notice of Unitary Status a

number of monitoring measures were implemented to track its compliance with the

remaining desegregation obligations. JNPSD would request that as it is released from

Court supervision in these remaining areas, that it would be released from the

monitoring obligations as well.

       8.     Conclusion

       JNPSD has substantially complied with Plan 2000, remedied whatever

constitutional violations may have existed in the areas of student discipline and

academics. It has also substantially complied with its remaining obligation in the

area of staffing as well. Moreover, changed circumstances since 1999 (when Plan

2000 was originally adopted) support the release of the District. JNPSD asserts that

(a) it has satisfied the terms of Plan 2000, (b) that applying Plan 2000 prospectively

is no longer equitable, and (c) that many other reasons justify relieving JNPSD from

Plan 2000, primarily, that there is no evidence of any intentional discrimination in

the provision of education to black scholars in JNPSD; that is, whatever prior

violation of the constitution justified continuing court supervision no longer exists in

JNPSD.

       WHEREFORE, JNPSD respectfully requests that it be declared fully unitary

and released from Plan 2000 and court supervision with the sole exception of its

facilities obligations, and for all other relief to which it is entitled.




                                              9
Case 4:82-cv-00866-DPM Document 5687 Filed 08/07/20 Page 10 of 10



                             Respectfully Submitted,


                       By:   Scott P. Richardson (2001208)
                             McDaniel, Wolff, & Benca, PLLC
                             1307 West 4th St.
                             Little Rock, AR 72201
                             501.954.8000
                             866.419.1601 fax
                             scott@mwbfirm.com

                             Attorney for Jacksonville/North Pulaski
                             School District




                               10
